--------------------------------------------------------------------------------

Exhibit 10.23
 
HENRY SCHEIN, INC.
 
DEFERRED COMPENSATION PLAN
 
Effective as of January 1, 2011
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1—INTRODUCTION
 
1.1 Purpose of Plan
 
Henry Schein, Inc. has adopted the Plan set forth herein to provide a means by
which certain employees of Henry Schein, Inc. and certain Associated Companies
(as defined herein) can elect to defer receipt of designated percentages of Base
Salary, Bonus, and/or Commission.  The Plan is initially established effective
as of January 1, 2011.
 
1.2 Status of Plan
 
The Plan is intended to constitute a “top-hat” pension plan that is unfunded and
is maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
Sections 201(2) and 301(a)(3) of ERISA, and shall be interpreted and
administered to the extent possible in a manner consistent with that intent.
 
ARTICLE 2—DEFINITIONS
 
Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:
 
2.1 “Associated Company” means such corporations and other entities presently or
in the future existing, which are (a) members of the controlled group which
includes the Company or are under common control with the Company, as such terms
are defined in Section 414 of the Code, but only during such period as such
corporations or entities are members of the controlled group which includes the
Company or are under common control with the Company; and (b) any other entity
required to be aggregated with the Company pursuant to Section 414(m) or (o) of
the Code, but only during the period the entity is required to be so aggregated.
 
2.2 “Base Salary” means the salary paid during a Plan Year (or, if shorter, that
portion of this Plan Year during which an individual is a Participant) by an
Employer to a Participant for services rendered, excluding commissions, bonuses,
overtime, shift differential payments, unused sick/personal days or vacation
days and gratuities. Base Salary shall exclude the profit realized on the
exercise of stock options or on the sale of stock acquired under stock options,
gains from the exercise of stock appreciation rights, payments under a
nonqualified deferred compensation plan, income imputed on below market loans,
financial or tax planning, housing allowances, schooling allowances, income or
excise tax equalization, income from cashing out of stock options or stock
appreciation rights, imputed income from the use of a company automobile,
amounts received under an employee award program (without regard to whether or
not an amount is paid in cash), car allowance, moving expenses and relocation
allowances. Base Salary shall not include any amounts paid or accrued to a
Participant as severance pay, or as a contribution to any profit-sharing plan,
pension plan, welfare plan, group insurance plan, or non-elective contributions
to a deferred compensation plan or any other employee benefit plan maintained by
the Employer, except that Base Salary shall include salary reduction
contributions to a plan established by the Employer under Code Section 401(k),
125 or 132(f).
 
 
2

--------------------------------------------------------------------------------

 

2.3 “Beneficiary” means the person or persons (if any) specified by the
Participant in a written election filed with the Committee to receive payment of
his or her Elective Deferral Account under this Plan in the event of the
Participant’s death.  If no Beneficiary is properly designated, the Beneficiary
shall be the Participant’s estate.
 
2.4 “Board” means the Board of Directors of the Company.
 
2.5 “Bonus” means a Participant’s annual incentive compensation paid under the
Company’s Performance Incentive Plan and the Company’s Section 162(m) Cash Bonus
Plan, excluding any other discretionary bonuses, including without limitation,
bonuses related to retention, individualized performance and the commencement of
employment, such as stay, spot and sign on bonuses.
 
2.6 “Claimant” has the meaning set forth in Section 8.3.
 
2.7 “Change in Control” has the meaning set forth in Exhibit A hereto.
 
2.8 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.  Reference to any section or subsection of the Code includes reference to
any comparable or succeeding provisions of any legislation that amends,
supplements or replaces such section or subsection.
 
2.9 “Commissions” means Company-paid commission-based compensation attributable
to sales made by field sales representatives during a calendar year payable in
accordance with the Company’s commission plan, excluding any other payments made
to field sales representatives such as payments from outside vendors or as a
result of any sales contests.
 
2.10 “Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board to administer this Plan on its behalf.
 
2.11 “Company” means Henry Schein, Inc., and any successor by merger,
consolidation or transfer of assets, purchase or otherwise.
 
2.12 “Deferral Period” means, subject Section 7.1, the period after which
payment of the Elective Deferral amount is to be made or begin to be made.
 
2.12 “Disability” means that a Participant is disabled within the meaning of
Code Section 409A(a)(2)(C)(ii) and the guidance issued thereunder.
 
2.13 “Effective Date” means January 1, 2011.
 
2.14 “Election Form” means the participation election form consistent with the
provisions of the Plan as approved and prescribed by the Company, from time to
time.
 
 
3

--------------------------------------------------------------------------------

 

2.15 “Eligible Employee” means (1) a salaried Employee whose annualized Base
Salary for the Plan Year immediately prior to the Plan Year in which the
Elective Deferral is effective exceeds $200,000, or (2) a commissioned field
sales representative of the Employer whose sum of annualized Base Salary and/or
draw, Commissions and sales incentives paid by the Company and by outside
vendors for the Plan Year immediately prior to the Plan Year in which the
Elective Deferral is effective exceeds $200,000.
 
2.16 “Elective Deferral Account” means the account to which a Participant’s
Elective Deferral amount(s) are contributed by such Participant.
 
2.17 “Elective Deferral” means the portion of total amount of the Participant’s
Base Salary, Bonus and Commissions deferred by a Participant in accordance with
Section 4.1.
 
2.18 “Employee” means any common law employee of an Employer.  The term Employee
excludes an agent and independent contractor.
 
2.19 “Employer” means the Company and any Associated Company which is approved
as a participating employer hereunder by the Board.
 
2.20 “Enrollment Period” means the period commencing each December 1 and ending
each December 23.
 
2.21 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Reference to any section or subsection of ERISA
includes reference to any comparable or succeeding provisions of any legislation
that amends, supplements or replaces such section or subsection.
 
2.22 “In-Service Subaccount” shall mean the bookkeeping account maintained for a
Participant pursuant to the provisions of Section 7.1(A)(i).
 
2.23 “Participant” means an Eligible Employee who becomes a Participant in this
Plan in accordance with the provisions of Articles 3 and 4 hereof and whose
Elective Deferral Account has not be distributed.
 
2.24 “Plan” means the Henry Schein, Inc. Deferred Compensation Plan, as amended
from time to time.
 
2.25 “Plan Administrator” means, unless and until the Company determines
otherwise, MullinTBG.
 
2.26 “Plan Year” means the 12-month period commencing each January 1 and ending
December 31.
 
2.27 “Qualified Plan” means the Henry Schein, Inc. 401(k) Savings Plan, as
amended and restated effective as of January 1, 2010 and as amended from time to
time.
 
2.28 “Specified Employee” means a Participant who is a “specified employee”
within the meaning of such term under Section 409A of the Code (and the guidance
issued thereunder) and determined using any identification methodology and
procedure selected by the Company from time to time, or, if none, the default
methodology and procedure specified under Section 409A of the Code.
 
 
4

--------------------------------------------------------------------------------

 

2.29 “Subsequent Election” has the meaning set forth in Section 4.1(C).
 
2.30 “Termination of Employment” means termination of employment as an Employee
of the Employer and all Associated Companies for any reason whatsoever,
including, but not limited to, death, Disability, retirement, resignation or
firing (with or without cause), provided that such termination of employment
constitutes a “separation from service” within the meaning of Section 409A of
the Code (and the guidance issued thereunder).
 
2.31 “Termination Subaccount” shall mean the bookkeeping account maintained for
a Participant pursuant to the provisions of Section 7.1(A)(ii).
 
ARTICLE 3—PARTICIPATION
 
3.1 Commencement of Participation
 
Any Eligible Employee shall commence participation in the Plan by completing and
filing with the Committee an Election Form in accordance with Article 4 during
the Enrollment Period immediately prior to the Plan Year in which his or her
initial Elective Deferral election is to be effective.
 
3.2 Continued Participation
 
A Participant in the Plan shall continue to be a Participant until he or she
receives full payment of his or her Elective Deferral Account balance or, if
earlier, such Participant’s death.
 
ARTICLE 4—ELECTIVE DEFERRALS
 
4.1 Elective Deferrals
 
(A) A Participant may make Elective Deferrals for a Plan Year by completing an
Election Form and filing it with the Plan Administrator.  Such completed
Election Form shall specify (i) the Deferral Period, (2) the form in which the
distribution from the Elective Deferral Account will be paid, and (3) the
percentage of each of Base Salary, Bonus and/or Commissions, that the
Participant elects to defer, each expressed in 1% increments with a minimum of
5% and a maximum of 50%.  A new Election Form must be completed for each Plan
Year for which the Participant wishes to defer Base Salary, Bonus or
Commissions.
 
(B) To defer Base Salary payable in the next succeeding Plan Year, an Eligible
Employee must complete an Election Form during the Enrollment Period immediately
prior to the Plan Year in which such amounts are payable.  To defer Bonus or
Commissions, an Eligible Employee must complete an Election Form during the
Enrollment Period immediately prior to the Plan Year in which the services with
respect to such Bonus or Commissions are rendered.
 
 
5

--------------------------------------------------------------------------------

 

(C) To the extent that a Participant elects to defer Base Salary, Bonus and/or
Commissions pursuant to this Section 4.1, such Participant’s Base Salary, Bonus
and/or Commissions shall be reduced in accordance with the Participant’s
election hereunder and amounts deferred hereunder shall be credited to the
Participant’s Elective Deferral Account.
 
ARTICLE 5—ELECTIVE DEFERRAL ACCOUNTS
 
5.1 Elective Deferral Accounts
 
The Plan Administrator shall establish an Elective Deferral Account for each
Participant reflecting the crediting of the Elective Deferrals by the
Participant together with any adjustments for income, gain or loss and any
payments from such Elective Deferral Account.  From time to time, in accordance
with the Committee’s practices, the Plan Administrator shall provide the
Participant with a statement of his or her Elective Deferral Accounts reflecting
the income, gains and losses (realized and unrealized), amounts of deferrals,
and distributions of such Elective Deferral Accounts since the prior statement.
 
5.2 Deemed Investments
 
(A)  For purposes of measuring the amounts credited to a Participant’s Elective
Deferral Account, a Participant may select, from the deemed investment options
offered under the Qualified Plan with the exception of the Company Stock Fund
(under such Qualified Plan), the investments in which all or part of his or her
Elective Deferral Account shall be deemed to be invested.  In no event shall any
Participant be entitled to have such investments made other than on a deemed
basis.  The Participant shall make an investment designation (on the
Participant’s Election Form or in such other manner as specified by the
Committee or the Company), which shall remain effective until another valid
direction has been made by the Participant.  The Participant may amend his or
her deemed investment designation at such times and in such manner as prescribed
by the Committee.  A timely change to the Participant’s deemed investment
designation shall become effective as soon as administratively practicable in
accordance with procedures established by the Committee.  The investment options
or investment media deemed to be made available to the Participant, and any
limitation on the maximum or minimum percentages of the Participant’s Elective
Deferral Account that may be deemed to be invested in any particular option or
investment, may be changed by the Company prospectively at any time in its sole
discretion.
 
(B) The Elective Deferral Accounts maintained pursuant to this Plan are for
bookkeeping purposes only, and the Employer is under no obligation to actually
invest any amounts credited to such Elective Deferral Accounts.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 6—VESTING
 
6.1 General
 
A Participant shall be 100% vested in his or her Elective Deferral Account
balance at all times (including all income and gain (or loss) attributable
thereto credited to his or her Elective Deferral Account).
 
ARTICLE 7—PAYMENTS
 
7.1 Deferral Period
 
(A)  At the time a Participant executes his or her initial Election Form (or any
subsequent Election Form), the Participant shall duly designate, execute and
file with the Plan Administrator, on the Election Form designated by the
Company, the Deferral Period for his or her Elective Deferrals. Subject to the
following provisions of this Article 7, a Participant may designate that payment
of his or her Elective Deferral Account (or any subaccount thereof) shall be
paid or commence to be paid, pursuant to Section 7.2, as soon as practicable
after, but in no event more than thirty (30) days following, the last business
day of January of the Plan Year that (i) is at least five (5) Plan Years after
the end of the Plan Year in which the Elective Deferral amounts are to be
credited to the Participant’s Elective Deferral Account (Elective Deferral
amounts to be paid in accordance with this Section 7.1(A)(i) shall be credited
to the Participant’s In-Service Subaccount) or (ii) follows the Plan Year in
which the Participant incurs a Termination of Employment (Elective Deferral
amounts to be paid in accordance with this Section 7.1(A)(ii) shall be credited
to the Participant’s Termination Subaccount).
 
(B)  Notwithstanding the foregoing, if a Participant is a Specified Employee,
the Participant’s Termination Subaccount distribution or commencement of
distributions shall be made on the first payroll date occurring on or after the
date immediately following the expiration of the six-month period following such
Participant's Termination of Employment
 
7.2 Form of Distribution
 
(A)  In-Service Subaccount.   Except as provided below, a Participant’s
In-Service Subaccount shall be paid in the form of a lump sum.
 
(B)  Termination Subaccount.  Except as provided below, at the time a
Participant makes an election that his or her Deferral Period shall end upon
Termination of Employment pursuant to the provisions of Section 7.1(A)(ii), the
Participant shall elect that his or her Termination Subaccount shall be
distributed either in:
 
(i)           ratable annual installments for a period of either 3, 5 or 10
years, or
 
(ii)          a single lump sum cash payment.
 
(C)  Notwithstanding  the foregoing and notwithstanding a Participant’s prior
election, if, upon a Participant’s Termination of Employment, the Participant’s
Elective Deferral Account balance is less than $50,000, such Elective Deferral
Account balance shall be paid in the form of a lump sum.
 
 
7

--------------------------------------------------------------------------------

 

(D)  Notwithstanding the foregoing, in the event a Participant incurs a
Termination of Employment, for reasons other than death or Disability, prior to
the distribution date applicable to his or her In-Service Subaccount(s), the
distribution of such In-Service Subaccount(s) shall be made in accordance with
the Participant’s method of payment election applicable to his or her
Termination Subaccount, or if no such payment election was made, in the form of
a lump sum.
 
7.3 Change of Election
 
A Participant may change his or her election previously made on an Election Form
with respect to his or her Deferral Period or form of distribution during a
subsequent Enrollment Period (the “Subsequent Election”) by filing a subsequent
Election Form with the Plan Administrator, provided that: (i) the Subsequent
Election does not take effect for at least twelve (12) months after such
Subsequent Election is made, (ii) the Subsequent Election is made at least
twelve (12) months prior to the date the lump sump payment is to be made or the
first installment is to be made, as applicable, as specified in the Election
Form and (iii) the subsequent Deferral Period ends at least five (5) years after
the date that the lump sump or first installment payment would otherwise have
been made (except with respect to distributions due to death or Disability), all
in accordance Section 409A of the Code.  Any change requiring payments in
connection with a Termination of Employment that are made within twelve (12)
months of such Termination of Employment shall be null and void.
 
7.4 Payments Following Death, Disability or Change of Control
 
(A) Notwithstanding the foregoing and notwithstanding the Participant’s Election
Form, in the event of a Participant’s Termination of Employment as a result of
death or Disability, the balance of the Participant’s Elective Deferral Account
shall be paid to the Participant's Beneficiary or the Participant, as
applicable, in a lump sum cash payment within sixty (60) days following the date
of such Termination of Employment.
 
(B) Notwithstanding anything herein to the contrary, in the event of a Change of
Control, the balance in each Participant’s Elective Deferral Account shall be
paid to each such Participant in a lump sum cash payment within sixty (60) days
following the effective date of a Change of Control.
 
7.5 Taxes
 
All federal, state or local income or payroll taxes (including all taxes under
the Federal Insurance Contributions Act) that the Committee determines are
required to be withheld from any payments made pursuant to this Article 7 or any
amount allocated to an Elective Deferral Account shall be withheld.
 
ARTICLE 8—PLAN ADMINISTRATION
 
8.1 Administration.
 
The Committee shall oversee the administration of the Plan and establish all
rules and regulations necessary for such administration.  The Committee shall
have the exclusive right, power, and authority, in its sole and absolute
discretion, to administer, apply and interpret the Plan and any other Plan
documents and to decide all matters arising in connection with the operation and
administration of the Plan.
 
 
8

--------------------------------------------------------------------------------

 
 
The Committee shall have the authority to determine the rights, benefits and
eligibility of Employees, and to determine all claims, demands and actions
arising out of any provision of the Plan regarding any Participant, Beneficiary,
deceased Participant or other person having or claiming to have any interest
under the Plan.  The Committee shall also make determinations relating to
election choices and investment options offered under the Plan.  Any
interpretation or decision made by the Committee shall be final, conclusive and
binding on all Participants and any person claiming under or through any
Participant, in the absence of clear and convincing evidence that the Committee
acted arbitrarily and capriciously.  When making a determination or calculation,
the Committee shall be entitled to rely on information furnished by a
Participant, a Beneficiary, or the Company.  The Board or the Committee, in its
sole discretion, may delegate to one or more members of the Company’s senior
management team the right to act on its behalf in all matters concerning the
administration of the Plan.
 
8.2 Amendment or Termination of Plan.
 
The Board or an authorized committee (including the Committee) may, in its sole
and absolute discretion, amend this Plan from time to time in any respect,
prospectively or retroactively, and may at any time terminate this Plan in its
entirety.  Each Employer may withdraw from this Plan at any time, in which case
it shall be deemed to maintain a separate plan for Participants who are its
employees identical to this Plan except that such Employer shall be deemed to be
the Company for all purposes.
 
8.3 Claims Procedure
 
(A) Any claim by a Participant or former Participant or Beneficiary (“Claimant”)
with respect to eligibility, participation, contributions, benefits or other
aspects of the operation of this Plan shall be made in writing to the Committee
for such purpose. The Committee shall provide the Claimant with the necessary
forms and make all determinations as to the right of any person to a disputed
benefit.  If a Claimant is denied benefits under this Plan, the Committee shall
notify the Claimant in writing of the denial of the claim within ninety (90)
days after the Committee receives the claim, provided that in the event of
special circumstances such period may be extended.  The ninety (90) day period
may be extended up to ninety (90) days (for a total of one hundred eighty (180)
days).
 
If the initial ninety (90) day period is extended, the Committee shall notify
the Claimant in writing within ninety (90) days of receipt of the claim.  The
written notice of extension shall indicate the special circumstances requiring
the extension of time and provide the date by which the Committee expects to
make a determination with respect to the claim.  If the extension is required
due to the Claimant’s failure to submit information necessary to decide the
claim, the period for making the determination will be tolled from the date on
which the extension notice is sent to the Claimant until the earlier of: (i) the
date on which the Claimant responds to the Committee’s request for information;
or (ii) expiration of the forty-five (45) day period commencing on the date that
the Claimant is notified that the requested additional information must be
provided. If notice of the denial of a claim is not furnished within the
required time period described herein, the claim shall be deemed denied as of
the last day of such period.
 
 
9

--------------------------------------------------------------------------------

 

If the claim is wholly or partially denied, the notice to the Claimant shall set
forth:


(i)  The specific reason or reasons for the denial;
 
(ii)  Specific reference to pertinent Plan provisions upon which the denial is
based;
 
(iii)  A description of any additional material or information necessary for the
Claimant to complete the claim request and an explanation of why such material
or information is necessary;
 
(iv)  Appropriate information as to the steps to be taken and the applicable
time limits if the Claimant wishes to submit the adverse determination for
review; and
 
(v)  A statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA following an adverse determination on review.
 
(B) If the claim has been wholly or partially denied, the Claimant may submit
the claim for review by the Committee.  Any request for review of a claim must
be made in writing to the Committee no later than sixty (60) days after the
Claimant receives notification of denial or, if no notification was provided,
the date the claim is deemed denied.  The Claimant or his duly authorized
representative may:
 
(i)  Upon request and free of charge, be provided with reasonable access to, and
copies of, relevant documents, records, and other information relevant to the
Claimant’s claim; and
 
(ii)  Submit written comments, documents, records, and other information
relating to the claim.  The review of the claim determination shall take into
account all comments, documents, records, and other information submitted by the
Claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial claim determination.
 
(C) The decision of the Committee shall be made within sixty (60) days after
receipt of the Claimant’s request for review, unless special circumstances
(including, without limitation, the need to hold a hearing) require an
extension. In the event of special circumstances, the sixty (60) day period may
be extended for a period of up to one hundred twenty (120) days.
 
If the initial sixty (60) day period is extended, the Committee shall, within
sixty (60) days of receipt of the claim for review, notify the Claimant in
writing.  The written notice of extension shall indicate the special
circumstances requiring the extension of time and provide the date by which the
Committee expects to make a determination with respect to the claim upon
review.  If the extension is required due to the Claimant’s failure to submit
information necessary to decide the claim, the period for making the
determination will be tolled from the date on which the extension notice is sent
to the Claimant until the earlier of: (i) the date on which the Claimant
responds to this Plan’s request for information; or (ii) expiration of the
forty-five (45) day period commencing on the date that the Claimant is notified
that the requested additional information must be provided. If notice of the
decision upon review is not furnished within the required time period described
herein, the claim on review shall be deemed denied as of the last day of such
period.

 
10

--------------------------------------------------------------------------------

 

The Committee, in its sole discretion, may hold a hearing regarding the claim
and request that the Claimant attends.  If a hearing is held, the Claimant shall
be entitled to be represented by counsel.


(D) The Committee’s decision upon review on the Claimant’s claim shall be
communicated to the Claimant in writing.  If the claim upon review is denied,
the notice to the Claimant shall set forth:
 
(i)  The specific reason or reasons for the decision, with references to the
specific Plan provisions on which the determination is based;
 
(ii)  A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claim; and
 
(iii)  A statement of the Claimant’s right to bring a civil action under Section
502(a) of ERISA.
 
(E) The Committee shall have the full power and authority to interpret, construe
and administer this Plan in its sole discretion based on the provisions of this
Plan and to decide any questions and settle all controversies that may arise in
connection with this Plan.  Both the Committee’s and the Board’s interpretations
and construction thereof, and actions thereunder, made in the sole discretion of
the Committee and the Board, including any valuation of the Benefit, any
determination under this Section 8, or the amount of the payment to be made
hereunder, shall be final, binding and conclusive on all persons for all
persons.  No member of the Board or Committee shall be liable to any person for
any action taken or omitted in connection with the interpretation and
administration of this Plan.
 
(F) No officer, member or former member of the Committee shall be liable for any
action or determination made with respect to this Plan or any benefit under
it.  To the maximum extent permitted by applicable law or the Certificate of
Incorporation or By-Laws of the Company and to the extent not covered by
insurance, each officer, member or former member of the Committee shall be
indemnified and held harmless by the Company against any cost or expense
(including reasonable fees of counsel) or liability (including any sum paid in
settlement of a claim), and advanced amounts necessary to pay the foregoing at
the earliest time and to the fullest extent permitted, arising out of any act or
omission to act in connection with this Plan, except to the extent arising out
of such officer’s, member’s or former member’s own fraud.  Such indemnification
shall be in addition to any rights of indemnification the officers, members or
former members may have as directors under applicable law or under the
Certificate of Incorporation or By-Laws of the Company or any subsidiary of the
Company.
 
 
11

--------------------------------------------------------------------------------

 

(G) The claims procedures set forth in this section are intended to comply with
United States Department of Labor Regulation § 2560.503-1 and should be
construed in accordance with such regulation.  In no event shall it be
interpreted as expanding the rights of Claimants beyond what is required by
United States Department of Labor Regulation § 2560.503-1.  The Committee may at
any time alter the claims procedure set forth above, so long as the revised
claims procedure complies with ERISA, and the regulations issued thereunder.
 
(H) A Claimant must fully exercise all appeal rights provided herein prior to
commencing a civil action under Section 502(a) of ERISA.
 
ARTICLE 9—MISCELLANEOUS
 
9.1 Construction of Plan
 
(A) Nothing contained in this Plan and no action taken pursuant to the
provisions of this Plan shall create or be construed to create a trust of any
kind, or a fiduciary relationship between any Employer and the Participants,
their Beneficiaries or any other person.  Any funds which may be invested under
the provisions of this Plan shall continue for all purposes to be part of the
general funds of the applicable Employer and no person other than the applicable
Employer shall by virtue of the provisions of this Plan have any interest in
such funds.  To the extent that any person acquires a right to receive payments
from any Employer under this Plan, such right shall be no greater than the right
of any unsecured general creditor of the Employer.  In all events, it is the
intent of the Employer that the Plan be treated as unfunded for tax purposes and
for purposes of Title I of ERISA.
 
(B) Each Employer shall be liable for the obligations hereunder only with
respect to its own employees, and not with respect to the employees of any other
Employer.  If a Participant works for more than one Employer in the same
calendar year, then the contribution for the Participant hereunder for the
calendar year shall be allocated pro-rata to each such Employer in proportion to
the Participant’s Base Salary, Bonus and Commissions payable by each Employer to
the Participant for the calendar year.
 
(C) The Employer shall bear all expenses included in administering and operating
the Plan.
 
9.2 Minors and Incompetents.
 
If the Committee shall find that any person to whom payment is payable under
this Plan is unable to care for his affairs because of illness or accident, or
is a minor, any payment due (unless a prior claim therefore shall have been made
by a duly appointed guardian, committee or other legal representative) may be
paid to the spouse, a child, parent, or brother or sister, or to any person
deemed by the Committee to have incurred expense for such person otherwise
entitled to payment, in such manner and proportions as the Committee may
determine it its sole discretion.  Any such payment shall be a complete
discharge of the liabilities of the Employer, the Committee and the Board under
this Plan.
 
 
12

--------------------------------------------------------------------------------

 
 
9.3 Limitation of Participants’ Rights

Nothing contained herein shall be construed as conferring upon an Employee the
right to continue in the employ of any Employer as an executive or in any other
capacity or to interfere with the Employer’s right to discharge him or her at
any time for any reason whatsoever.
 
9.4 Participants Bound
 
Any action with respect to the Plan taken by the Committee or the Company or any
action authorized by or taken at the direction of the Committee, the Company
shall be final, binding and conclusive upon all Participants and Beneficiaries
entitled to benefits under the Plan.
 
9.5 Other Benefits
 
Any benefits accrued in a Participant’s Elective Deferral Account or payable
under this Plan shall not be deemed salary or other compensation to the Employee
for the purposes of computing benefits to which he or she may be entitled under
any pension plan or other arrangement of any Employer for the benefit of its
employees.
 
9.6 Severability.
 
In case any provision of this Plan shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Plan shall be construed and enforced as if such illegal and invalid
provision never existed.
 
9.7 Assignment.
 
This Plan shall be binding upon and inure to the benefit of the Employers, their
successors and assigns and the Participants and their heirs, executors,
administrators and legal representatives.  In the event that any Employer sells
all or substantially all of the assets of its business and the acquirer of such
assets assumes the obligations hereunder, the Employer shall be released from
any liability imposed herein and shall have no obligation to provide any
benefits payable hereunder.
 
9.8 Non-Alienation of Benefits.
 
The benefits accrued or payable under this Plan shall not be subject to
alienation, transfer, assignment, garnishment, execution or levy of any kind,
and any attempt to cause any benefits to be so subjected shall not be
recognized.
 
9.9 Governing Law.
 
To the extent legally required, the Code and ERISA shall govern this Plan and,
if any provision hereof is in violation of any applicable requirement thereof,
the Company reserves the right to retroactively amend this Plan to comply
therewith.  To the extent not governed by the Code and ERISA, this Plan shall be
governed by the laws of the State of New York.
 
 
13

--------------------------------------------------------------------------------

 
 
9.10 Section 409A of the Code

The Plan is intended to comply with the applicable requirements of Section 409A
of the Code and shall be limited, construed and interpreted in accordance with
such intent.  The Company does not guarantee, and nothing in this Plan is
intended to provide a guarantee of, any particular tax treatment with respect to
payments or benefits under this Plan, and the Company shall not be responsible
for compliance with, or exemption from, Section 409A of the Code and the
guidance issued thereunder.  For purposes of Section 409A, each Participant’s
right to receive any installment payments pursuant to this Plan shall be treated
as a right to receive a series of separate and distinct payments.  Whenever a
payment under this Plan specifies a payment period with reference to a number of
days (e.g., “payment within sixty (60) days following the date of such
Termination of Employment”), the actual date of payment within the specified
period shall be within the sole discretion of the Committee.
 
9.11 Electronic Administration.
 
Notwithstanding any other provision of the Plan to the contrary, to the extent
permitted by applicable law, any election made by a Participant, or any notice
to a Participant or a Beneficiary may, to the extent permitted by the Committee
and applicable law, be made by electronic means.
 
9.12 Non-Exclusivity
 
The adoption of this Plan by an Employer shall not be construed as creating any
limitations on the power of the Employer to adopt such other supplemental
retirement income arrangements as it deems desirable, and such arrangements may
be either generally applicable or limited in application.
 
9.13 Gender and Number
 
Wherever used in this Plan, the masculine shall be deemed to include the
feminine and the singular shall be deemed to include the plural, unless the
context clearly indicates otherwise.
 
9.14 Headings and Captions
 
The headings and captions herein are provided for reference and convenience
only.  They shall not be considered part of this Plan and shall not be employed
in the construction of this Plan.
 
 
IN WITNESS WHEREOF, the Company has caused this Plan to be executed this 14th
day of December, 2010.
 

 
Henry Schein, Inc.
 
By:
/s/ Michael S. Ettinger


 
14

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Change of Control


For purposes of this Plan, a “Change of Control” shall be deemed to have
occurred if:  (i) any person (as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as used in Sections
13(d) and 14(d) thereof)), excluding the Company, any subsidiary thereof, any
employee benefit plan sponsored or maintained by the Company, or any subsidiary
thereof (including any trustee of any such plan acting in his or her capacity as
trustee) and any person who (or group which includes a person who) is the
beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act) of at least
15% of the common stock of the Company (but less than 35%) becomes the
beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act) of shares
of the Company having at least 35% of the total number of votes that may be cast
for the election of directors of the Company; (ii) the merger or other business
combination of the Company, sale of all or substantially all of the Company’s
assets or combination of the foregoing transactions, provided that such
transaction constitutes an acquisition of more than 50% of the total fair market
value or total voting power of the stock of the Company, or, with respect to a
sale of assets, results in the sale of 40% or more of the total gross fair
market value of all of the assets of the Company (as determined in accordance
with Section 409A of the Code) immediately prior to such acquisition (a
“Transaction”), other than a Transaction involving only the Company and one or
more of its subsidiaries, or a Transaction immediately following which the
stockholders of the Company immediately prior to the Transaction continue to
have a majority of the voting power in the resulting entity (excluding for this
purpose any stockholder owning directly or indirectly more than 10% of the
shares of the other company involved in the Transaction if such stockholder is
not the beneficial owner (as defined in Rule 13(d)-3 under the Exchange Act) of
at least 15% of the common stock of the Company); or (iii) within any 12-month
period beginning on or after the date hereof, the persons who were directors of
the Company immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the board of directors of the Company or the board of directors of
any successor to the Company, provided that, any director who was not a director
as of the date hereof shall be deemed to be an Incumbent Director if such
director was elected to the Board by, or on the recommendation of or with the
approval of, at least a majority of the directors who then qualified as
Incumbent Directors either actually or by prior operation of the foregoing
unless such election, recommendation or approval was the result of an actual or
threatened election contest of the type contemplated by Regulation 14a-11
promulgated under the Exchange Act or any successor provision.  Notwithstanding
the foregoing, no Change of Control of the Company shall be deemed to have
occurred for purposes of this Plan if, for purposes of Section 409A of the Code,
such event would not be considered to be a “change in control event” under
Section 409A of the Code.

 
 
15

--------------------------------------------------------------------------------